 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
     Attorney for Defendant
 6   FRANK ROBERT WINSLOW
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          2:18-CR-00151 MCE
11
                    Plaintiff,                          STIPULATION AND ORDER
12
             vs.                                        RESETTING SENTENCING
13                                                      SCHEDULE
     FRANK ROBERT WINSLOW,
14
                    Defendant.
15
16           IT IS HEREBY STIPULATED BETWEEN the parties with the concurrence of the
17
      Probation Department that the Judgment and Sentencing scheduled for June 20, 2019 at
18
      10:00 a.m. be continued to August 1, 2019 at 10:00 a.m.; and, that the following sentencing
19
      schedule be adopted:
20
             Judgment and Sentencing Date:                                       August 1, 2019
21
22           Reply, or Statement of Non-Opposition:                              July 25, 2019

23           Motion for Correction of the Presentence Report shall be filed
             with the Court and served on the Probation Officer and opposing
24           counsel no later than:                                              Completed
25          The Presentence Report shall be filed with the Court and disclosed
26          to counsel no later than:                                             Completed

27          Counsel's written objections to the Presentence Report shall be
            delivered to the Probation Officer and opposing counsel no later
28          than:                                                                Completed

                     STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
                                                    1
 1           The proposed Presentence Report shall be disclosed to counsel
             no later than:                                                   Disclosed
 2
 3
 4   DATED: JUNE 10, 2019                           /s/ David W. Dratman
                                                    DAVID W. DRATMAN
 5                                                  Attorney for Defendant
 6                                                  FRANK ROBERT WINSLOW

 7
 8   DATED: JUNE 10, 2019                           MCGREGOR W. SCOTT
                                                    United States Attorney
 9
                                                By: /s/ Roger Yang*
10                                                  ROGER YANG
                                                    Assistant U.S. Attorney
11
                                                    *Signed with permission
12
13                                             ORDER

14         IT IS SO ORDERED.

15   Dated: June 11, 2019

16
17
18
19
20
21
22
23
24
25
26
27
28

                     STIPULATION AND ORDER RESETTING SENTENCING SCHEDULE
                                                   2
